 Case 2:20-cv-00080-JRG Document 16 Filed 04/27/20 Page 1 of 2 PageID #: 70



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                MARSHALL DIVISION


 CELLULAR COMMUNICATIONS                           §
 EQUIPMENT LLC,                                    §
                                                   §
        Plaintiff,                                 §          C.A. No. 2:20-cv-00080
                                                   §
 v.                                                §          JURY TRIAL DEMANDED
                                                   §
 TCL CORPORATION,                                  §
                                                   §
 TCL COMMUNICATION                                 §
 TECHNOLOGY HOLDINGS LIMITED,                      §
                                                   §
 HUIZHOU TCL MOBILE                                §
 COMMUNICATION CO. LTD.,                           §
                                                   §
 TCT MOBILE INTERNATIONAL LTD,                     §
                                                   §
 AND                                               §
                                                   §
 TCL ELECTRONICS HOLDINGS                          §
 LIMITED,                                          §
                                                   §
         Defendants.                               §
                                                   §


                                 NOTICE OF APPEARANCE

       Please take notice that the undersigned hereby enters an appearance as counsel for, and

on behalf of, Cellular Communications Equipment LLC and hereby requests, pursuant to the

Federal Rules of Civil Procedure, that copies of all notices and pleadings given or filed in this

case be given and served upon the undersigned at the following address and telephone number:




NOTICE OF APPEARANCE                                                                                1
 Case 2:20-cv-00080-JRG Document 16 Filed 04/27/20 Page 2 of 2 PageID #: 71



                             Jonathan H. Rastegar
                             Texas Bar No. 24064043
                             Bragalone Conroy PC
                             2200 Ross Avenue
                             Suite 4500W
                             Dallas, TX 75201
                             Tel: (214) 785-6670
                             Fax: (214) 785-6680
                             jrastegar@bcpc-law.com




Dated: April 27, 2020                     Respectfully submitted,

                                          /s/Jonathan H. Rastegar
                                          Jeffrey R. Bragalone (lead attorney)
                                          Texas Bar No. 02855775
                                          Jonathan H. Rastegar
                                          Texas Bar No. 24064043
                                          Jerry D. Tice II
                                          Texas Bar No. 24093263

                                          BRAGALONE CONROY PC
                                          2200 Ross Avenue
                                          Suite 4500W
                                          Dallas, TX 75201
                                          Tel: (214) 785-6670
                                          Fax: (214) 785-6680
                                          jbragalone@bcpc-law.com
                                          jrastegar@bcpc-law.com
                                          jtice@bcpc-law.com


                                          ATTORNEYS FOR CELLULAR
                                          COMMUNICATIONS EQUIPMENT
                                          LLC




NOTICE OF APPEARANCE                                                             2
